


Exhibit 10.3
SUPPLEMENT NO. 1 TO PLEDGE AND SECURITY AGREEMENT
SUPPLEMENT NO. 1 dated as of July 20, 2012, to the Pledge and Security Agreement
(as amended, supplemented or otherwise modified, the “Security Agreement”) dated
as of February 11, 2011 among AVAYA, INC. (the “Company”), certain Subsidiaries
of the Company from time to time party thereto and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Notes Collateral Agent for the Secured Parties.
A.    Reference is made to the Indenture dated as of February 11, 2011 (as
amended, supplemented or otherwise modified to date, the “Indenture”), among the
Company, The Bank of New York Mellon Trust Company, N.A., as Notes Collateral
Agent and trustee (the “Trustee”) for the benefit of the holders of the Notes.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture and the Security Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
the Holders to purchase the Notes. Section 6.14 of the Security Agreement
provides that additional Restricted Subsidiaries of the Company may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. Each undersigned Restricted Subsidiary (each, a
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Indenture to become a Grantor under the Security Agreement
as consideration for Notes previously issued.
Accordingly, the Notes Collateral Agent and each New Subsidiary agree as
follows:
SECTION 1. In accordance with Section 6.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Notes Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of such New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include each New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.
SECTION 2. Each New Subsidiary represents and warrants to the Notes Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Notes Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
each New Subsidiary, and the Notes Collateral Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
Schedule I shall be incorporated into, and after the date hereof be deemed part
of, the Perfection Certificate.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Note Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.
SECTION 9. Each New Subsidiary agrees to reimburse the Notes Collateral Agent
for its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Notes Collateral Agent.
[Signatures on following page]




IN WITNESS WHEREOF, each New Subsidiary and the Notes Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
RADVISION, INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Attorney-in-Fact

Jurisdiction of Formation: New Jersey
Address of Chief Executive Office:    
17 17 State Highway 208 North, Suite 300
Fair Lawn, New Jersey 07410
AVAYALIVE INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Vice President and Treasurer

Jurisdiction of Formation: Delaware
Address of Chief Executive Office:    
211 Mt. Airy Road
Basking Ridge, New Jersey 07920




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Notes Collateral Agent
By:    /s/ Linda Garcia
Name: Linda Garcia
Title: Vice President
SCHEDULE I
TO SUPPLEMENT NO. 1 TO THE
PLEDGE AND SECURITY AGREEMENT
LOCATION OF COLLATERAL


EQUITY INTERESTS


Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interests
Percentage of
Equity Interests



DEBT SECURITIES


TRADEMARK, SERVICE MARKS AND TRADEMARK APPLICATIONS


PATENTS AND PATENT APPLICATIONS




COPYRIGHTS AND COPYRIGHT APPLICATIONS








